 In the Matter of CHICAGO MILL & LUMBER COMPANYandINTERNA-TIONALWOODWORKERS OF AMERICA. AFFILIATED WITH TILE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. 15-R-1126.Decided November 6, 1944Messrs. R. N. WareandPaul R. Schwartz,of Tallulah, La., for theCompany.-Mr. John Hawkins,ofMemphis, Tenn.,Mr. George Brown,ofPortland, Ore., aiidMr.TP. 1F.Sr±ook,of Vicksburg,Miss.,fo`r the1 ,Toodwvorkers.Mr. Charles F. Mendenhall,of Little Rock, Ark., for Local 3069.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of Ather-ica, affiliated with the Congress of Industrial Organizations, hereincalled theWoodworkers, alleging that a question affecting commercehad arisen concerning the representation of 'employees of ChicagoMill & Lumber Company, Tallulah, Louisiana, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Leroy Marceau, Trial Examiner.Said hearing was held at Tallulah, Louisiana, on September 11, 1944.The Company, the Woodworkers, and Local No. 3069, Carpenters &Joiners of America, affiliated with the American Federation of Labor,herein called Local 3069, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,.and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.IfUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYChicago Mill R Lumber Company is a Delaware corporation, havingits principal place of business at Chicago, Illinois.The Company59 N L. It B, No. 2077 78,DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDoperates a mill at Tallulah, Louisiana, the only plant involved in thisproceeding, where it manufactures lumber, veneer, boxes, plywood,and logs.Less than 1 percent of the timber used at the mill is receivedfrom points outside the State.Approximately 90 percent of the prod-ucts finished at the mill is shipped to points outside the State.TheCompany's products are valued in excess of $100,000 per year.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America is a labor organizationaffiliated with the Congres of Industrial Organizations, admitting tomembership employees of the Company.Local No. 3069, Carpenters &Joineis of America, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn April 10, 1944, theWoodworkersfiled its petition in this pro-ceeding.The Company,advised oftheWoodworkers'claim to repre-sent its employees at Tallulah,declined,in the absence of certificationby the Board, to accord recognition to theWoodworkers,on the groundthat a contract between the Company and Local 3069 constituted abar thereto.As a result of a petition for investigation filed on November 6, 1942,in Case No. 15-R-874, a prior representation proceeding involvingthe Company's employees at Tallulah, and an agreement for an elec-tion subsequently made by the interested parties, the Board, in Janu-ary 1943, conducted a consent election to determine whether the em-ployees desired to be represented by the Woodworkers, or by Local3069, or by neither, for the purposes of collective bargaining.Local3069 won the election and on April 23, 1943, entered into an exclusivebargaining contract with the Company covering the employees con-cerned.With respect to its duration, the contract provided in sub-stance (1) that the provisions as to the wage scale should continue inforce unchanged for 90 days, and thereafter for successive 90-dayperiods, subject, however, to change upon 30 days' notice prior to thetermination of any such period; and (2) that provisions as to allworking conditions other than wages should remain in force for 1year subsequent to the execution of the contract, and thereafter fromyear to year, subject, however, to termination upon 30 days' noticeprior to the close of any such period.On March 24, 1944, Local 3069gave notice to the Company of its desire to negotiate a wage increase;but neither of the parties, on or before March 24, 1944 gave notice to CHICAGO MILL & LUMBER COMPANY79the other of any desire to change other working conditions at the mill'Under these circumstances, the Company and Local 3069 contend thatthe contract of April 23, 1943, became automatically renewed onMarch 24, 1944, or 30 days prior to April 23, 1944, and, as renewed, con-stitutes, under theMill Bdoctrine,2 a bar to a determination of repre-sentatives before the close of a second contract year.The Woodworkers contends, however, that Local 3069 is not presentlyfunctioning as an active labor organization representing the Com-pany's employees ; that the employees thus have no bargaining repre-sentative to enforce a contract; and that, under these circumstances,the contract above noted, even though automatically renewed byfailure of either party thereto to give due notice, does not constitutea bar to a present determination of representatives.'Local 3069denies that it has ceased to exist or to function as the bargaining rep-resentative of the Company's employees.There is evidence in the record which gives color to the contentionof the Woodworkers.Thus, there are approximately 600 employeesworking at the Company's mill, of whom two-thirds are colored andone-third white.Local 3069 receives colored and white employees intoitsmembership, but such employees in 1943 regularly met separatelyfor union meetings.White employees discontinued the holding ofmeetings early in 1944.Colored employees, who obtained as a meetingplace a church for colored people near the mill, continued to meet and,on occasion, white employees attended their meetings.How fre-quently such meetings were held is not at all clear from the record.The financial secretary, a former employee of the Company and thepastor of the church rented for the meetings, testified to the effect thatthey were held regularly on the first and third Thursday evenings ofeach month.This testimony was denied by other witnesses.On June1, 1944, however, at the appointed time and place for a regular meeting,.approximately eight colored and three white employees met at thechurch and signed a resolution which they submitted to the Company,declaring that Local 3069 had ceased to exist as a bargaining represent-ative capable of acting for the Company's employees and expresslyrepudiating that agency as their bargaining representative.No an-nouncement or other publicity was given to the meeting designed to'The reopening of a wage provision in a contract does not in itself -reopen an entirecontract,nor prevent it from operating as a bar, where such changes in wages, aside fromthe more stable working conditions of emplovment,were contemplated by the contractingpartiesMatter of Green Bay Drop Forge Company,57.N L R B 220 In the instantcase,as in the cited case, the record does not disclose that the employer was notified ofa claim of a rival organization prior to the automatic renewal date of the contractzMatter of Mill B, Inc.,40 N L R B 3463The Board has consistently held that where there is a substantial question as to acontinued existence of the contracting labor organization,the contract is not a bar.Matter of Morrison Steel Products,Inc ,50 N.L R. B. 72, 74618683-45-vol 59-7 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDserve so fundamental a purpose.Local 3069 held other meetingssubsequent to this time.The evidence discloses that Local 3069 hasnever handled any grievance for any employee since the contract wasexecuted.There is, however, nothing in the record to indicate thatthe Company has failed to perform the terms of its contract with Local3069, and there is no indication that there are outstanding grievancesawaiting adjustment.An acting president, a financial secretary, anda recording secretary are presently functioning as officers of Local3069.Although- the two first mentioned officers severed their em-ployment with the Company in 1943, and the record does not otherwiseindicate that non-employees of the Company are generally entitled tomembership therein, there is nothing in the constitution or rules ofthe contracting union to prevent such persons from functioning as itsofficers.In April 1943, approximately 94 employees authorized acheck-off of union dues from their wages. In August 1944, Local 3069received from the Company a check for the dues of 30 such membersand, from 12 employee members directly, their dues in cash.Local3069 secured a wage increase for the Company's employees when itentered into the original contract with the Company in April 1943,and further adjustment of wages in January 1944, and it startednegotiations for a further increase in March 1944, which'were inter-rupted by the filing of the petition herein.The charter of Local 3069has not been revoked by its parent organization.No change in affilia-tion was voted by its membership.Employees have not shifted theirmembership from Local 3069 to the Woodworkers as result of anywholesale transfer of allegiance.,Under these circumstances, we arenot persuaded that Local 3069 has ceased to function as a labor organ-ization capable of enforcing its contract with the Company.,'Thepresent contract term extends to April 23, 1945, and is subject to auto-matic renewal unless appropriate notice is given 30 days prior to thisexpiration date.We shall, therefore, dismiss the petition filed herein,but without prejudice to the right of the petitioner to file a new petitionin due-season.Upon the basis of the above facts, and upon the entire record herein,we find that no question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) of the Act.*There are approximately 600 employees at the millIn January 1943, 487 employeesvoted for Local 3069In support of its claim presently to represent the Company's em-ployees,theWoodworkers submitted 285 cards,dated in March and April 1944, bearingnames of employees on the pay roll of April 26, 1944.At the hearing the Woodworkerssubmitted an additional 50 cards, dated on and after April 30, 1944,purporting to bearthe signaturesof the Company's employees.These cards were not checked against anypay roll.Matter of New York Central Iron Works,56 N. L. R B. 812. CHICAGO MILL & LUMBER COMPANY81ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Chicago Mill & LumberCompany, Tallulah, Louisiana, filed by international Woodworkers ofAmerica, C. I. 0., be, and it hereby is, dismissed, without prejudice tothe latter's right seasonably to file a new petition.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.